Citation Nr: 0919417	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extraschedular initial rating for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to August 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter, as part of consideration of entitlement to an 
initial evaluation in excess of 20 percent for lumbosacral 
strain with degenerative disc disease, was previously before 
the Board in January 2005 and was remanded for further 
development.  In November 2006, the Board issued a decision 
that denied an initial rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease, prior to 
October 20, 2003, granted a separate 20 percent rating for 
orthopedic manifestations of the service-connected 
lumbosacral strain, from October 20, 2003, granted a separate 
10 percent rating for neurologic manifestations of the 
service-connected lumbosacral strain, from October 20, 2003, 
and denied referral for an assignment of an extraschedular 
evaluation.  

The Veteran appealed the November 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2008, the Court issued a Memorandum Decision.  In 
this decision, the Court set aside the November 20, 2006 
Board decision with respect to the denial of referral for 
extraschedular consideration, and remanded the mater to the 
Board for proceedings consistent with the opinion.  The Board 
notes that the December 2008 Memorandum Decision reflects 
that the appellant's sole argument on appeal was that the 
Board's statement of reasons and bases was insufficient to 
support its decision that the case did not warrant referral 
for extraschedular consideration.  See also Appellant's 
Brief, dated in May 2009 (addressing only consideration on an 
extraschedular basis).  Accordingly, the Board has 
characterized the issue as listed on the title page.  The 
record reflects that the Court entered judgment on this 
matter on January 26, 2009.

While this matter was pending at the Court, the Veteran filed 
a claim for increased ratings for his service-connected 
disabilities, to include his service-connected lumbosacral 
strain with degenerative disc disease.  A rating decision, 
dated in January 2009, increased the evaluation of the 
lumbosacral strain with degenerative disc disease to 40 
percent, effective October 16, 2008 (date VA received the 
claim for increase).  The January 2009 rating decision also 
granted service connection for sciatic nerve paralysis of the 
right lower extremity associated with lumbosacral strain with 
degenerative disc disease, and assigned an initial 10 percent 
rating, effective November 20, 2008.

As a final preliminary matter, the Board notes that medical 
evidence of record reflects that the Veteran may be too 
disabled to work due to service-connected disability.  See 
Reports of VA examination, dated in June 2006, November 2007, 
and November 2008 (noting that the Veteran is unable to 
work).  The Board construes this evidence as raising an 
informal claim for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (noting that if a veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for TDIU).  As the RO has not yet adjudicated 
this issue, it is not properly before the Board.  Therefore, 
this matter is referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A.  
§ 1155.  The VA schedule of ratings will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  In exceptional cases 
where schedular evaluations are found to be inadequate, a 
claim may be referred to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  38 
C.F.R. § 3.321(b)(1).  According to this regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The Board is precluded from assigning an extraschedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

The Court recently set forth a three-step analysis for 
determining whether an extraschedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
see also Barringer, 22 Vet. App. at 244-46.  The threshold 
factor for extraschedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate and no referral is required.  In the second step, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by 38 C.F.R. § 
3.321(b)(1) (i.e., marked interference with employment and 
frequent periods of hospitalization).  Id. at 116.  When the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such 
as marked interference with employment or frequent periods of 
hospitalization, then, third, the case must be referred for a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

Here, the evidence satisfies the criteria under section 
38 C.F.R. § 3.321(b)(1).  During the course of the appeal, 
the Veteran's lumbosacral strain with degenerative disc 
disease symptoms have been shown by competent clinical 
evidence of record to cause occupational limitations that are 
more severe than those contemplated by the current schedular 
disability rating.  As such, the case presents an exceptional 
disability picture and the regular schedular standards are 
inadequate.  

The December 2008 Memorandum Decision reflects that the Board 
in November 2006 referred to a notation in a Compensation and 
Pension examination (dated in June 2006) in which the 
examining orthopedist stated that "[the appellant] has been 
disabled from his normal occupation because of his back 
condition."  The Court noted that it is not clear whether 
this statement is a medical conclusion resulting from the 
examination or an element of patient history as related by 
the appellant.  The Court then acknowledged 38 C.F.R. § 4.1 
(2008) states that "the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
Court's Memorandum Decision then notes:

Nevertheless, the medical evidence of record 
indicates that the appellant is totally disabled 
from his normal occupation, whatever that may be.  
If accepted as true, the statement indicates that 
the disability interferes with the appellant's 
employment beyond the level of "considerable loss 
of working time."  Depending on the occupation from 
which the appellant is disabled, and his remaining 
options for gainful employment, if any, this 
assessment might very well rise to the level of 
"marked interference with employment," even perhaps 
to the level of unemployability.  See 38 C.F.R. § 
4.16(b) (2008).

The record reflects that the Veteran was a truck driver.  See 
VA orthopedic consultation report, dated in October 2003; 
Report of VA joints examination, dated in July 2002; Private 
work injury report, dated in October 2001.  A report of VA 
spine examination, dated in July 2002, reflects that the 
Veteran used a back brace and a cane.  A VA treatment report, 
dated in December 2002, reflects that the Veteran has 
significant lumbar stenosis that limits his activities of 
daily living, and that he seemed to have exhausted all 
conservative measures.  An October 2003 VA treatment report 
reflects that the Veteran walked with a cane and had a 
slightly antalgic gait.  

Evidence added to the record after the November 2006 Board 
decision continues to show that the Veteran has not been able 
to work.  A report of a November 2007 VA examination noted 
that the Veteran is "disability retired and unable to 
work."  Physical examination of the Veteran's back at that 
time revealed forward flexion to 40 degrees, extension to 0 
degrees, and left and right lateral flexion/rotation to 15 
degrees.  It was noted that the Veteran had one 
incapacitating episode in the past year lasting 2 weeks.  A 
report of VA spine examination, dated in November 2008, 
reflects that the Veteran uses a back brace and is "on 
disability and has not been able to work."  Upon physical 
examination, the Veteran had forward flexion to 25 degrees, 
extension to 0 degrees, and left and right lateral 
flexion/rotation to 10 degrees (for a combined range of 
motion of the thoracolumbar spine of 65 degrees).  It was 
noted that repetitive use increased pain, but there was no 
change in range of motion.  

In sum, the above evidence raises the possibility that the 
Veteran's service-connected lumbosacral strain with 
degenerative disc disease impacts his employment beyond the 
level contemplated by the rating schedule.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (noting that, generally, Diagnostic Codes 5235 to 
5243 contemplates, besides what is specifically listed for 
each percentage rating, spinal disabilities with or without 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease).  Therefore, the issue of entitlement to an 
extraschedular initial rating for the Veteran's service-
connected lumbosacral strain with degenerative disc disease 
is remanded for referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service in 
accordance with 38 C.F.R. § 3.321(b)(1).  

Prior to this referral, the AOJ should conduct any 
development deemed necessary, to include contacting the 
Veteran to determine if he has any additional evidence 
relevant to the question of whether his low back disability 
has caused marked interference with employment, to include 
additional records or statements from an employer.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran written 
notification specific to the claim of 
entitlement to an extraschedular initial 
rating for lumbosacral strain with 
degenerative disc disease under 38 C.F.R. 
§ 3.321(b)(1), to include informing him 
that he may provide any additional 
evidence to substantiate the claim, 
including any evidence from an employer 
or former employer relating to 
significant work impairment caused by his 
lumbosacral strain with degenerative disc 
disease.  

2.  Refer the case to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
initial evaluation for the Veteran's 
service-connected lumbosacral strain with 
degenerative disc disease under the 
provisions of 38 C.F.R. § 3.321(b)(1).

3.  Thereafter, if the claim remains 
denied, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



